
	
		I
		112th CONGRESS
		1st Session
		H. R. 2860
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Loebsack (for
			 himself, Mr. Quigley, and
			 Mr. Renacci) introduced the following
			 bill; which was referred to the Committee
			 on Rules
		
		A BILL
		To amend the Budget Control Act of 2011 to require
		  members and staff of the Joint Select Committee on Deficit Reduction to
		  disclose lobbying activities and campaign or member-designated political action
		  committee contributions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deficit Committee Transparency
			 Act.
		2.Disclosure of certain
			 activities of members and staff of the Joint Select Committee on Deficit
			 ReductionSection 401 of the
			 Budget Control Act of 2011 is amended by redesignating subsection (d) as
			 subsection (h) and by adding after subsection (c) the following new
			 subsections:
			
				(d)Disclosure of
				Lobbying Activities and Meetings
					(1)In
				generalAny member of the joint committee, and any individual who
				is on the staff of the committee or on the personal staff of a member of the
				committee, shall disclose any meeting with any other individual relating to
				matters before the committee if such individual—
						(A)is a registered
				lobbyist or agent of a foreign principal as those terms are defined in clause 5
				of rule XXV of the Rules of the House of Representatives;
						(B)has any direct
				personal or pecuniary interest in any legislative measure pending before the
				House of Representatives or the Senate or reported by a committee of either
				House; or
						(C)is in the employ
				of or represents any party or organization for the purpose of influencing,
				directly or indirectly, the passage, defeat, or amendment of any legislative
				proposal.
						(2)Timing of
				disclosureA meeting shall be
				disclosed under paragraph (1) within 48 hours after such meeting is held,
				subject to subsection (f)(2).
					(e)Disclosure of
				Campaign or Member-Designated Political Action Committee Contributions
					(1)In
				generalAny member of the joint committee who is a candidate with
				an authorized committee or who is a candidate or an individual holding Federal
				office affiliated with a leadership PAC shall disclose any contribution such
				committee or such leadership PAC receives from an individual, or any entity,
				which—
						(A)is a registered
				lobbyist or agent of a foreign principal;
						(B)the authorized
				committee or leadership PAC, using the best efforts of such committee or PAC,
				determines is in the employ of or represents any party or organization for the
				purpose of directly or indirectly influencing the passage, defeat, or amendment
				of any legislative proposal; or
						(C)makes a single
				contribution in excess of $500.
						(2)Timing of
				disclosureThe disclosure required under paragraph (1) shall be
				made not later than 48 hours after the receipt of the contribution described in
				such paragraph.
					(3)DefinitionsIn
				this subsection:
						(A)Authorized
				committee, candidate, and contributionThe terms authorized
				committee, candidate, and contribution
				have the meaning given such terms in section 301 of the Federal Election
				Campaign Act of 1971 (2 U.S.C. 431).
						(B)Foreign
				principal, lobbyistThe terms
				foreign principal and registered lobbyist have
				the meaning given such terms in clause 5 of rule XXV of the Rules of the House
				of Representatives.
						(C)Leadership
				PACThe term leadership PAC has the meaning given
				such term in section 304(i)(8) of the Federal Election Campaign Act of 1971 (2
				U.S.C. 434(i)(8)).
						(f)Final Report on
				Activities & Campaign or Member-Designated Political Action Committee
				Contributions
					(1)Contents of
				final reportNot later than December 2, 2011, the joint committee
				shall submit a report to both Houses of Congress disclosing all information
				required under subsections (d) and (e) in a final report.
					(2)Certain
				activities posted on website(A)Any meeting described
				under subsection (d) that occurs in the 48-hour period immediately preceding
				the vote required under subsection (b)(3)(B)(i) shall be posted on the official
				website of the joint committee before such meeting is held and before such vote
				may occur.
						(B)Any meeting described under subsection
				(d) that occurs in the 48-hour period immediately preceding the submission of
				the report and legislative language required under subsection (b)(3)(B)(ii)
				shall be posted to the website before such meeting is held and before such
				submission may occur.
						(g)Official
				Website
					(1)Creation of
				joint committee websiteBefore the first meeting of the joint
				committee, the Co-Chairs shall establish and maintain a website for the joint
				committee that is available to the public and the contents of which are
				searchable and sortable.
					(2)ContentThe
				website shall contain information required under subsections (d), (e), and (f)
				and shall contain such other information the joint committee or its staff deems
				necessary and beneficial to inform the public of the committee’s proceedings,
				deliberations, and deadlines of the joint committee.
					(3)Posting
				requirementsInformation required to be disclosed under
				subsections (d), (e), and (f) shall be posted to the website within the
				timeframe required for disclosure under such
				subsections.
					.
		3.Publication of
			 report and legislative language proposed by joint committeeSection 401(b)(3)(B)(iv) of the Budget
			 Control Act of 2011 is amended by inserting before the first sentence the
			 following new sentence: The proposed joint committee report and proposed
			 legislative language shall be made available to the public on the website of
			 the joint committee at least 72 hours before the vote on such
			 measures..
		4.Audio and visual
			 coverage of joint committee hearingsSection 401(b)(5)(F) of the Budget Control
			 Act of 2011 is amended by adding at the end thereof the following new clause:
			
				(iii)Audio and
				visual coverageWhenever a
				hearing conducted by the joint committee is open to the public, those
				proceedings shall be open to coverage by audio and visual means, including in a
				format that is streaming on the Internet via the website of the joint
				committee.
				.
		
